DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the processing device is configured to obtain the calibration image for the multiple . . .”. in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0134688 A1 to MORIWAKE.
Regarding claim 1, MORIWAKE discloses a method for calibrating parameters of a camera (Para [0042], wherein the image processor 2 analyses the images captured by the camera 1 of the calibration surface and uses information derived from the captured images of the calibration surface 3 to determine a set of parameters corresponding to the orientation of the camera 1 relative to the calibration surface 3.), comprising: obtaining a calibration image for multiple checkerboard targets captured by a camera to be calibrated (Para [0056] and [0057], wherein the camera 1 captures an as one of the targets, with known relationships to each other.); determining, in the calibration image, first checkerboard corners (Para [0089], wherein During this first stage, the entire captured image is processed to detect possible checkerboard corners); generating multiple checkerboards according to the determined first checkerboard corners (Para [0101], wherein the second stage simply processes the possible corner coordinates on the captured image and removes all those whose coordinates are less than a threshold distance (e.g. 16 pixels) away from a previous corner, hence left are the checkerboard images within the original checkerboard such as checkerboard images in each image of fig. 9); converting each of the multiple checkerboards to a respective checkerboard world coordinate system to obtain second checkerboard corners of each checkerboard (Para [0179], wherein if, however, all of the coordinates with x or z of 1 are rounded in the same direction, then the scales may be inaccurate enough that the outer corners actually round to the wrong integer. In these cases, the world coordinate calculations are undertaken again, but multiply the calculated results by a scale factor to increase the chance that all corners will round to the correct integers, as second calculation of world coordinates of the corners); calculating the parameters of the camera to be calibrated according to a projection relationship between the second checkerboard corners and the first checkerboard corners (Para [0180] and [0182], wherein the distribution of the source (i.e. real -world) coordinates of the corners is now analysed. If the initial estimate of the origin corner location, as the first checkerboard corners, was correct, then the corner world coordinates should be distributed between -3 and +3 in both x and z directions. If, for as the second checkerboard corners, then it is likely that our origin estimate is offset from where it should be. Therefore 1 can be added to each x coordinate, resetting the origin estimate to the corner that now has a world coordinate of (0, 0, 0), and wherein the world coordinates of currently detected corners can also be recalculated using the camera parameters determined from a previously captured image. This allows confirmation checks to be made, and backup world coordinates if the original camera parameter estimates for the current captured image are wildly inaccurate.).
Regarding claim 2, MORIWAKE discloses wherein, determining, in the calibration image, first checkerboard corners comprises: filtering the calibration image by using a preset image filtering template (Para [0092], wherein initially during corner detection, each pixel in the low resolution version of the captured image is analysed. A 7x7 pixel square, as the filter template, around the pixel being currently analysed is examined); calculating a corner likelihood of each pixel in the calibration image according to a filtering result (Para [0093], wherein two sets of edge differences are identified: the top right half, and the bottom left half (with a repeated pixel at the end to allow some overlap between the two halves). This is shown in FIG. 8b. The two sets of edge differences are then assessed in view of the following criteria to make an initial determination as to whether or not the pixel being analysed corresponds to a corner on the checkerboard, ascorner likelihood calculation); determining the first checkerboard corners in the calibration image based on a corner likelihood of each pixel (Para [0098], wherein if all these conditions are met, then a potential corner is identified and flagged as determination of the checkerboard corners including the first).
Regarding claim 12, MORIWAKE discloses wherein converting each of the multiple checkerboards to a respective checkerboard world coordinate system to obtain second checkerboard corners of each checkerboard comprises: for each of the generated checkerboards, selecting an origin of a coordinate system in the checkerboard, wherein the origin of the coordinate system and a plane in which the checkerboard is located constitute a checkerboard world coordinate system of this checkerboard (Para [0180], wherein the distribution of the source (i.e. real-world) coordinates of the corners is now analyzed. If the initial estimate of the origin corner location was correct, then the corner world coordinates should be distributed between -3 and +3 in both x and z directions, as selecting origin in world coordinates); calculating coordinates of a second checkerboard corner corresponding to each of the first checkerboard corners in the checkerboard, taking the origin of the coordinate system as a reference (Para [0180], wherein the distribution of the source (i.e. real -world) coordinates of the corners, as the first corners, is now analyzed. If the initial estimate of the origin corner location was correct, then the corner world coordinates should be distributed between -3 and +3 in both x and z directions. If, for instance, several coordinates appear to have an x coordinate of -4, whilst none appear at +3, then it is likely that our origin estimate is offset from where it should be. Therefore 1 can be added to each x coordinate, resetting the origin estimate to the corner that now has a world coordinate of (0, 0, 0), as the second corners).

Regarding claim 32, MORIWAKE discloses a non-transitory computer readable storage medium, wherein the computer readable storage medium stores a computer program, and the computer program implements the method according to claim 1 when being executed by a processor (Para [0279], wherein thus the required adaptation to existing parts of a conventional equivalent device may be implemented in the form of a computer program product comprising processor implementable instructions stored on a data carrier such as a floppy disk, optical disk, hard disk, PROM, RAM, flash memory).
Regarding claim 33, MORIWAKE discloses a system for calibrating a camera (Para [0042], wherein FIG. 1 provides a schematic diagram of an example of a system for determining camera parameters from a captured image), comprising: a camera to be calibrated and a processing device (Fig. 1, Camera 1 and processor 2); wherein, the camera to be calibrated is configured to perform image capturing on multiple checkerboard targets to obtain a calibration image (Para [0056] and [0057], wherein the camera 1 captures an image of the calibration surface on which is the checkerboard pattern, and wherein a checkerboard calibration pattern allows detection of a pattern of as one of the targets, with known relationships to each other.); the processing device is configured to obtain the calibration image for the multiple checkerboard targets captured by the camera to be calibrated (Para [0089], wherein in the first stage of the checkerboard corner detection process, a low resolution version of the captured image is processed.); determine, in the calibration image, first checkerboard corners (Para [0089], wherein During this first stage, the entire captured image is processed to detect possible checkerboard corners); generate multiple checkerboards according to the determined first checkerboard corners (Para [0101], wherein the second stage simply processes the possible corner coordinates on the captured image and removes all those whose coordinates are less than a threshold distance (e.g. 16 pixels) away from a previous corner, hence left are the checkerboard images within the original checkerboard such as checkerboard images in each image of fig. 9); convert each of the multiple checkerboards to a respective checkerboard world coordinate system to obtain second checkerboard corners of each checkerboard (Para [0179], wherein if, however, all of the coordinates with x or z of 1 are rounded in the same direction, then the scales may be inaccurate enough that the outer corners actually round to the wrong integer. In these cases, the world coordinate calculations are undertaken again, but multiply the calculated results by a scale factor to increase the chance that all corners will round to the correct integers, as second calculation of world coordinates of the corners); calculate the parameters of the camera to be calibrated according to a projection relationship between the second checkerboard corners and the first checkerboard corners (Para [0180] and [0182], wherein the distribution of the source (i.e. real -world) coordinates of the corners is now analysed. If the initial estimate of the origin corner location, as the first checkerboard corners, was correct, then the corner world coordinates should be distributed between -3 and +3 in both x and z directions. If, for instance, several coordinates appear to have an x coordinate of -4, whilst none appear at +3, as the second checkerboard corners, then it is likely that our origin estimate is offset from where it should be. Therefore 1 can be added to each x coordinate, resetting the origin estimate to the corner that now has a world coordinate of (0, 0, 0), and wherein the world coordinates of currently detected corners can also be recalculated using the camera parameters determined from a previously captured image. This allows confirmation checks to be made, and backup world coordinates if the original camera parameter estimates for the current captured image are wildly inaccurate.).

Allowable Subject Matter
Claims 3-11 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, MORIWAKE, does not disclose:
. . . . calculating a mean image of each group of filtered images; calculating difference information between each group of filtered images and its mean image; calculating, according to the difference information, a corner likelihood of each pixel in the calibration image, of claim 3 combined with other features and elements of the claim;
calculating, for each candidate pixel, a gradient score and/or a brightness score of the candidate pixel; wherein the gradient score indicates a similarity between a gray variation direction of the candidate pixel and a gray variation direction of a checkerboard corner; and the brightness score indicates a similarity between a gray value of the candidate pixel and a gray value of a checkerboard corner; selecting the first checkerboard corners from the candidate pixels based on the gradient scores and/or the brightness scores, of claim 4 combined with other features and elements of the claim;
Claim 5 depend form an allowable base claim and is thus allowable itself;
. . . . determining whether the energy of the initial unit is less than a preset threshold; if not, returning to the step of successively determining a current corner from each of the first checkerboard corners; if yes, performing checkerboard growth based on the initial unit, and obtaining a checkerboard corresponding to the current corner, of claim 6 combined with other features and elements of the claim;
Claims 6 and 7 depend form an allowable base claim and are thus allowable themselves;
. . . . before converting each of the multiple checkerboards to a respective checkerboard world coordinate system to obtain second checkerboard corners of each checkerboard, the method further comprises: performing matching process between each group of checkerboards, and determining a corresponding relationship of corners between each group of checkerboards according to a matching result; wherein calculating the parameters of the camera to be calibrated according to a projection relationship between the second checkerboard corners and the first checkerboard corners comprises: calculating the parameters of the camera to be calibrated according to the second checkerboard corners, the first checkerboard corners, and the determined corresponding relationship of corners corresponding to each calibration image, of claim 9 combined with other features and elements of the claim
Claims 10, 11, 14 and 15 depend form an allowable base claim and are thus allowable themselves;
. . . . initializing the camera internal parameter, the camera external parameter and the distortion parameter; optimally solving the initialized camera internal parameter, the camera external parameter and the distortion parameter using a first objective function; the first objective function is . . ., of claim 13 combined with other features and elements of the claim.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662